Citation Nr: 9904196	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left fifth metatarsal fracture, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
December 1984 and from August 1992 to January 1993.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA), Boise, Idaho, Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  The veteran's fracture of the fifth metatarsal of the 
left foot is principally manifested by tenderness over the 
left fifth metatarsal region and complaints of pain, which is 
productive of no more than moderate disability.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for fracture of the fifth metatarsal of the left foot 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5283 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for a fracture of the fifth metatarsal of 
the left foot was established by an RO rating determination 
in December 1997.  A 10 percent disability evaluation was 
assigned effective July 22, 1997.  The award was based upon 
service medical records showing that in December 1992, the 
veteran complained of pain in the left foot at the proximal 
fifth metatarsal. The assessment was strain of the left foot.  
A short leg boot immobilizer was prescribed.  In February 
1993, a stress fracture of the cuboid of the base of the 
fifth metatarsal was diagnosed.  

Treatment records show that the veteran was treated for left 
foot pain from January 1993 to April 1994.  A May 1993 
treatment record reveals that the veteran was placed in a 
cast for five weeks.  It was noted that a fracture of the mid 
fifth metatarsal shaft with medial plantar callus had been 
detected upon X-ray examination.  In June 1993, the veteran 
was prescribed orthotics and supportive shoes.  

A January 1994 treatment record reflects a diagnosis of 
healed stress fracture of the fifth metatarsal base by 
history, foot pain, and questionable tendonitis.  A March 
1994 treatment record indicates that X-ray examination 
revealed that the base of the fifth metacarpal of the left 
foot was normal in appearance; there was no evidence of a 
fracture or its residuals.  A March 1993 treatment record 
reflects a diagnosis of foot pain, questionable etiology.  An 
April 1994 treatment record by the podiatry service reflects 
a diagnosis of chronic intractable left foot pain syndrome.  
It was noted that there was increased pain out of proportion 
to the examination.  There was pain on direct palpation of 
the base of the fifth metatarsal and over the peroneals.   

A September 1997 VA examination report indicates that the 
veteran reported that he took Tylenol regularly for his left 
foot pain.  He took an average of nine tablets a day; he took 
two or three at a time.  This has been his pain medication 
for the past two years.  He indicated that he had a trial of 
orthotics in 1993, but they were not helpful.  He stated that 
the only time he missed work due to the left foot disability 
was in 1993 when he was in a cast.  The veteran reported that 
after work, his left ankle would tighten up and he would rest 
it.  He felt that his left ankle was weaker since it was 
removed from the cast in 1993.  The veteran did not do any 
recreational walking at this time, except with this daughter.  
He occasionally went bike riding, perhaps once a week.  If he 
walked on uneven ground, he had pain in his left foot.  He 
has not done any running since his injury in 1992.  

Upon examination, the veteran's walking seemed normal.  His 
gait was normal.  Posture was good.  Circulation and arterial 
pulsations were good.  There was no edema.  The left foot was 
tender over the mid part of the fifth metatarsal.  The 
examiner noted that he did not feel a mass in the area of 
tenderness.  There was no tenderness over the left ankle 
joint.  There was no joint swelling.  The impression was a 
stress fracture of the left fifth metatarsal with continuing 
pain managed by pain medication, minimal disability. 

At the hearing before the RO in August 1998, the veteran 
stated that he had pain everyday, twenty-four hours a day.  
Hearing Transcript, hereinafter Tr., 1.  He indicated that 
the pain was worse during activity.  Tr. 2.  He could only 
stand for 20 minutes before he had to sit down because of the 
pain.  Tr. 2.  

VA treatment records, dated from June 1998 to September 1998, 
indicate that the veteran reported having pain in his left 
foot with weight bearing.  He was prescribed Darvocet and 
Motrin.    

An October 1998 VA examination report reveals that the 
veteran reported that while he was on active duty in the 
National Guard in 1992, while performing jumping jacks, he 
came down on his left foot and heard a pop and he felt mild 
pain.  On the same day, he also slipped in a hole and twisted 
his left foot.  The veteran reported that subsequent 
examination revealed a stress fracture of the left fifth 
metatarsal.  He reported that a cast was applied and he wore 
it for three to four weeks, followed by a wooden walking shoe 
for two weeks.  The examiner indicated that the veteran's 
claims folder was reviewed and noted that a National Guard 
record dated April 8, 1994 reflected a diagnosis of "chronic 
intractable left foot pain syndrome" and another entry dated 
in January 21, 1993 noted "left foot pain, onset one month 
ago following a lot of exercise during training."

The veteran stated that at the present time, he had sharp, 
shooting pains, in his left foot, two or three times daily, 
which were aggravated by activity.  He believed he had mild 
weakness and mild stiffness of the left foot.  There was no 
swelling, heat, redness, or drainage.  His left foot seemed 
to him to have a tendency to give way.  The veteran was 
currently taking Darvocet for the pain and anti-inflammatory 
medication.  The veteran stated that his condition was worse 
during cold weather.  He indicated that he was able to walk 
about 1/2 mile and then his left foot became somewhat 
painful.  He did not use crutches, braces, or canes.  He did 
buy an arch support for both feet, but he did not bring the 
supports with him.  The veteran was a long haul truck driver 
since service.  He stated that his left foot pain is 
aggravated when he was using the clutch of his truck a lot, 
but otherwise, driving did not aggravate the pain.  He lost 
no time from work. 

Examination revealed that there was no pain noted on range of 
motion of the left ankle.  The dorsalis pedis and posterior 
tibial pulses were normal.  The veteran did not walk with a 
limp.  He was able to stand on his toes and heels without 
difficulty.  He was able to assume only a partial squatting 
position because he stated that he felt a "pulling" in the 
back of his left ankle.  The left foot was warm.  There was 
no evidence of redness or infection.  Swelling was not 
detected.  Pressure over the left fifth metatarsal caused 
moderate pain.  Pressure over a similar area on the right did 
not cause pain.  The diagnosis was remote stress fracture of 
the left fifth metatarsal bone.  X-ray examination revealed 
mild degenerative changes of the first metatarsal phalangeal 
joint.  There was no fracture of the fifth metatarsal of the 
left foot detected.  The examiner noted that the current foot 
X-ray and computed tomography (CT) scan were not diagnostic 
for stress fracture of the left 5th metatarsal.  The findings 
were limited to tenderness to pressure over the left fifth 
metatarsal area.  The examiner noted that the records of the 
alleged stress fracture of the left fifth metatarsal, 
performed at the Madigan Army Hospital, were not available. 

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. Part 4, § 
4.40 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The RO assigned a 10 percent disability evaluation to the 
veteran's fracture of the fifth metatarsal of the left foot, 
by analogy, under the provisions of Diagnostic Code 5283, 
malunion or nonunion of the tarsal or metatarsal bones.  
Under the provisions of this diagnostic code, a 30 percent 
evaluation is assigned for severe disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.  A 20 percent evaluation is 
assigned for moderately severe disability and a 10 percent 
evaluation is assigned for moderate disability.  Id.  A 40 
percent evaluation is assigned for actual loss of use of the 
foot.  Id.  

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1998).  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in September 1997 and October 1998.  Outpatient 
treatment records have been obtained.  No further assistance 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under the 
provisions of Diagnostic Code 5283.  The objective findings 
reflect minimal disability.  The medical evidence shows that 
the VA examiner who performed the September 1997 VA 
examination characterized the veteran's left foot disability 
as minimal.  The diagnosis was stress fracture of the left 
fifth metatarsal with continuing pain managed by pain 
medication.  Examination revealed that the veteran walked 
normally and his gait was normal.  Circulation and arterial 
pulsations were good.  There was no edema.  There was 
tenderness over the mid part of the left fifth metatarsal.  
There was no tenderness over the left ankle joint or joint 
swelling.  

The October 1998 VA examination report reflects a diagnosis 
of remote stress fracture of the left fifth metatarsal bone.  
The examiner noted that that the current foot X-ray and CT 
scan were not diagnostic for stress fracture of the left 
fifth metatarsal and the examination findings were limited to 
tenderness to pressure over the left fifth metatarsal area.  
Examination revealed that the dorsalis pedis and posterior 
tibial pulses of both feet were normal.  The veteran did not 
walk with a limp.  He was able to stand on his toes and heels 
without difficulty.  There was no evidence of redness or 
infection.  Swelling was not detected.  Pressure over the 
fifth metatarsal caused moderate pain.  Pressure over a 
similar area on the right did not cause pain.  

It is clear that the objective findings reflect only minimal 
disability.  However, the Board finds that when consideration 
is given to the veteran's functional loss of the left foot 
due to pain, the symptomatology approximates the criteria for 
moderate disability.  In this case, the evidence of record 
shows that the veteran reported having left foot pain since 
he injured his left foot in 1992.  The treatment records 
reflect that the veteran takes pain medication on a daily 
basis.  As noted above, the VA examiner who performed the 
October 1998 VA examination indicated that the veteran had 
moderate pain when pressure was applied over the left fifth 
metatarsal bone.  The veteran reported that he has not missed 
work due to his left foot disability except when he was in a 
cast in 1993.  He indicated that his left foot pain was 
aggravated when he used a clutch a lot when driving, but 
otherwise, driving did not aggravate the pain.  He indicated 
that his left foot disability was worse with cold weather.  
The veteran stated that he no longer ran because of the left 
foot disability, but he occasionally went on recreational 
walks and bike rides.  However, as noted above, upon VA 
examination, the veteran was able to walk normally and his 
gait was normal.  He did not walk with a limp. He did not use 
crutches, braces, or a cane. 

Thus, the Board finds the symptomatology approximates the 
criteria for moderate impairment of the left foot under 
Diagnostic Code 5283, when consideration is given to the 
extent of the veteran's orthopedic symptoms and the 
functional loss due to pain.  See 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board does not 
find that the veteran's disability is more than moderate 
since the left foot disability has not interfered with the 
veteran's ability to work, the pain medication manages the 
veteran's pain to some extent, and the veteran is able to 
walk normally.  There is no evidence of loss of use of the 
left foot.  Thus, the Board finds that a 10 percent 
disability rating is appropriate under Diagnostic Code 5283.  
38 C.F.R. § 4.71a, Diagnostic Code 5283.  The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation.

The service-connected left foot disability may also be rated 
under Diagnostic Code 5284, foot injuries.  Under this 
diagnostic code, a 10 percent evaluation is warranted for a 
moderate foot injury, a 20 percent evaluation is assigned for 
moderately severe foot injury, and a 30 percent evaluation is 
assigned for severe foot injury.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5284 (1998).  The Board finds that a 
disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5284 because as discussed 
above, the Board determined that the veteran's left foot 
disability approximates a moderate disability when 
consideration is given to the extent of the veteran's 
orthopedic symptoms and functional loss due to pain.  

The Board has examined all other diagnostic codes pertinent 
to disabilities of the foot.  Acquired flatfeet, bilateral 
weak foot, acquired clawfoot, metatarsalgia, hallux valgus, 
and hammertoe have not been demonstrated.  Consequently, 
Diagnostic Codes 5276 to 5282 are not for application.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating to the left foot 
disability.  Furthermore, the Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40 or 
4.45 is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, as noted above, the medical evidence 
does demonstrate that the veteran is experiencing minimal 
functional loss due to pain in the left foot and the Board 
has considered this functional loss when assigning the 10 
percent evaluation under Diagnostic Code 5283.  

In summary, after considering all possible rating criteria, a 
disability evaluation in excess of 10 percent for fracture of 
the left fifth metatarsal is not warranted for the reasons 
described above.  Thus, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for a 
fracture of the fifth metatarsal of the left foot. 


ORDER

An increased evaluation for fracture of the left fifth 
metatarsal is denied.  


		
      THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

